EXHIBIT 10.2.9

Performance Share Agreement

 

Name of Participant:

   [                        ]

Maximum No. of Shares that may be granted hereunder:

   [            ] Shares Common Stock

Grant Date:

   December __, 2010

This Performance Share Agreement (“Agreement”) evidences the grant to the
Participant by Chipotle Mexican Grill, Inc. (the “Company”) of the right to
receive shares of Common Stock of the Company, $.01 par value per share (“Common
Stock”), on the terms and conditions provided for herein pursuant to the Amended
and Restated Chipotle Mexican Grill, Inc. 2006 Stock Incentive Plan (the
“Plan”). Except as specifically set forth herein, this Agreement and the rights
granted hereunder are expressly subject to all of the terms, definitions and
provisions of the Plan as it may be amended and restated from time to time.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings attributed to them in the Plan.

1.            Grant of Performance Shares. Subject to the terms and provisions
of this Agreement and the Plan, the Company hereby grants to Participant the
right to be issued up to the total number of shares of Common Stock set forth
above (the “Performance Shares”), subject to the following conditions:

(a)            Certification by the Committee of achievement of the Performance
Terms set forth on Appendix A;

(b)            Participant being continuously employed (subject to the
provisions of Section 2) with the Company from the Grant Date through
September 30, 2013; and

(c)            The satisfaction or occurrence of any additional conditions to
vesting set forth on Appendix A.

The date on which all of the conditions set forth above are satisfied is the
“Vesting Date,” and the Company will issue one share of Common Stock for each
Performance Share earned and vested on the Vesting Date to Participant as soon
as practicable following the Vesting Date, but in any event within the time
period provided in Appendix A (such date, the “Payout Date”).

This Agreement represents the Company’s unfunded and unsecured promise to issue
Common Stock at a future date, subject to the terms of this Agreement and the
Plan. Participant has no rights under this Agreement other than the rights of a
general unsecured creditor of the Company.

Subject to the satisfaction of any tax withholding obligations described in
Section 5 below, Participant may elect to defer the receipt of any of the shares
of Common Stock underlying the Performance Shares by submitting to the Company a
deferral election in the form provided by the Company. In the event Participant
intends to defer the receipt of Performance Shares, Participant must submit to
the Company a completed deferral election form no later than the Final Election
Date (as defined below). By submitting such deferral election, Participant
represents that he/she understands the effect of any such deferral under
relevant federal, state and local tax and social security laws, including, but
not limited to, the fact that social security contributions may be due upon the
Vesting Date notwithstanding the deferral election. Any deferral election may be
amended or terminated prior to the Final Election Date. A deferral election
shall become irrevocable on the Final Election Date and any deferral election or
revision of a deferral election submitted after the Final Election Date shall be
void and of no force or effect. The “Final Election Date” shall be the last
business day occurring on or before the date that is six months prior to the
date on which the Performance Terms are satisfied, provided that in no
circumstances will the Final Election Date be later than the date Participant
ceases to provide services to the Company or the date that the making of such
election causes the Performance Shares to become subject to the excise tax
pursuant to Code Section 409A.



--------------------------------------------------------------------------------

2.            Termination of Employment. Subject to the provisions that follow
in this Section 2 and Section 3, if at any time prior to the Vesting Date
Participant’s service with the Company terminates, then notwithstanding any
contrary provision of this Agreement, this award will be forfeited and cancelled
automatically as of the date of such termination, and no shares of Common Stock
will be issued hereunder.

Notwithstanding the foregoing or any contrary provision in the Plan, if
Participant’s employment terminates prior to the Vesting Date as a result of
Participant’s death, or the Committee determines that such termination is in
connection with Participant’s Retirement (as defined below), or is as a result
of Participant’s medically diagnosed permanent physical or mental inability to
perform his or her job duties, then the award evidenced by this Agreement will
continue in force following the date of such termination, and, subject to any
then effective deferral election, a pro-rata portion of the Common Shares
underlying the Performance Shares will be issued to Participant (or if
applicable his or her estate, heirs or beneficiaries) reflecting the period of
Participant’s continued service to the Company from and after the Grant Date
through the date of termination of Participant’s service, will be issued to
Participant on the Payout Date. The Committee will determine the pro-rata
portion of the Performance Shares to be paid out under the following formula:
Total number of shares of Common Stock issued on account of the Performance
Shares (based upon the actual performance results) multiplied by (Number of days
of service following Grant Date divided by number of days between Grant Date and
September 30, 2013).

For purposes of this Section 2, “Retirement” means that a Participant having a
combined Age and Years of Service (as those terms are defined below) of at least
70 and (a) has given the Chief Executive Officer of the Company or his or her
designee at least six months prior written notice of such Participant’s
retirement; (b) has agreed for a period of two years after such retirement not
to engage in any “competitive activity” with the Company (as determined from
time to time by the Committee); and (c) voluntarily terminates from service with
the Company. The term “Age” of a Participant means (as of a particular date of
determination), the Participant’s age on that date in whole years and any
fractions thereof, and the term “Years of Service” means the number of years and
fractions thereof during the period beginning on a Participant’s most recent
commencement of employment with the Company or a subsidiary or parent of the
Company and ending on the date of such Participant’s termination of service with
the Company.

3.            Change in Control.

(a)            In the event of a Change in Control that does not also constitute
a “change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” under
Treas. Reg. § 1.409A-3(i)(5), then (i) the Performance Shares subject to this
Agreement shall remain outstanding, (ii) the Performance Shares shall continue
to be subject to the terms of this Agreement, and (iii) the provisions of the
second paragraph of Section 7 of the Plan shall not apply to such Performance
Shares.

(b)            In the event of a Change in Control that is also a “change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation” under Treas. Reg.
§ 1.409A-3(i)(5), then (i) the Performance Shares subject to this Agreement (or
any Replacement Award, as defined below) shall remain outstanding, (ii) the
Performance Shares shall continue to be subject to the terms of this Agreement,
(iii) the provisions of the second paragraph of Section 7 of the Plan shall
apply to such Performance Shares, and (iv) such Performance Shares shall be paid
out upon the earlier of (A) the Payout Date (based upon the actual level of
performance) and (B) the date of Participant’s Qualifying Termination (assuming
that the Target Level of performance is satisfied, as defined in Exhibit A).
This paragraph shall not apply if paragraph (c) below is applicable.

 

2



--------------------------------------------------------------------------------

(c)            In the event of a Change in Control that is also a “change in the
ownership of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change
in the ownership of a substantial portion of a corporation’s assets” under
Treas. Reg. § 1.409A-3(i)(5)(vii) (a “Special CIC”), the Performance Shares
subject to this Agreement shall immediately vest and the Participant shall
receive, within 10 days of such Special CIC, the consideration (including all
stock, other securities or assets, including cash) payable in respect of the
Performance Shares at the Target Level of performance (as defined in Exhibit A)
as if they were vested, issued and outstanding at the time of such Special CIC;
provided, however, that with respect to Performance Shares that are otherwise
subject to a “substantial risk of forfeiture” under Treas. Reg. § 1-409A-1(d)
and to the extent permitted by Treas. Reg. § 1.409-3, the Committee may arrange
for the substitution for the Performance Shares with the grant of a replacement
award (the “Replacement Award”) to Participant of shares of restricted stock of
the surviving or successor entity (or the ultimate parent thereof) in such
Change in Control, but only if all of the following criteria are met:

(i)            Such Replacement Award shall consist of securities listed for
trading following such Change in Control on a national securities exchange;

(ii)            Such Replacement Award shall have a value as of the date of such
Change in Control equal to the value of the Performance Shares assuming that the
Target Level of performance (as defined in Exhibit A) was satisfied, calculated
as if the Performance Shares were exchanged for the consideration (including all
stock, other securities or assets, including cash) payable for shares of Common
Stock in such Change in Control transaction;

(iii)            Such Replacement Award shall become vested and the securities
underlying the Replacement Award shall be issued to the Participant on
September 30, 2012, or if such Change in Control occurs following that date
shall become vested and shall be issued on September 30, 2013, in either case
subject to Participant’s continued employment with the surviving or successor
entity (or a direct or indirect subsidiary thereof) through such date, provided,
however, that such Replacement Award will vest immediately upon and the
securities underlying the Replacement Award shall be issued within 60 days after
the date that (i) Participant’s employment is terminated by the surviving or
successor entity Without Cause, (ii) Participant’s employment is terminated for
Good Reason, (iii) Participant’s death or (iv) Participant’s medically diagnosed
permanent physical or mental inability to perform his or her job duties;

(iv)            Notwithstanding Section 3(c), such Replacement Award shall vest
immediately prior to and the securities underlying the Replacement Award shall
be issued to Participant upon (A) any transaction with respect to the surviving
or successor entity (or parent or subsidiary company thereof) of substantially
similar character to a Change in Control, or (B) the securities constituting
such Replacement Award ceasing to be listed on a national securities exchange,
in each case so long as Participant remains continuously employed until such
time; and

(v)            The Replacement Award or the right to such Replacement Award does
not cause the Performance Shares to become subject to the excise tax under Code
Section 409A.

Upon such substitution the Performance Shares shall terminate and be of no
further force and effect.

 

3



--------------------------------------------------------------------------------

4.            Rights as Shareholder. Participant shall not have any of the
rights of a shareholder with respect to the Performance Shares except to the
extent that Common Stock on account of such Performance Shares are issued to
Participant in accordance with the terms and conditions of this Agreement and
the Plan.

5.            No Right to Continued Employment. Nothing contained in this
Agreement shall be deemed to grant Participant any right to continue in the
employ of the Company for any period of time or to any right to continue his or
her present or any other rate of compensation, nor shall this Agreement be
construed as giving Participant, Participant’s beneficiaries or any other person
any equity or interests of any kind in the assets of the Company or creating a
trust of any kind or a fiduciary relationship of any kind between the Company
and any such person.

6.            Withholding Taxes. No later than the date as of which an amount
first becomes includible in the gross income of Participant for federal income
tax purposes with respect to the Performance Shares, Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. If approved by the Committee in
its sole discretion, the minimum required withholding obligations may be settled
with a portion of the Performance Shares. The obligations of the Company under
the Plan and this Agreement shall be conditional on such payment, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Participant.

7.            No Fractional Shares. If any terms of this Agreement call for
payment of a fractional Performance Share, the number of Performance Shares
issuable hereunder will be rounded down to the nearest whole number.

8.            Non-Transferability of Award. The Common Stock underlying the
Performance Shares shall not be assignable or transferable by Participant prior
to their vesting and issuance in accordance with this Agreement, except by will
or by the laws of descent and distribution. In addition, no Performance Shares
shall be subject to attachment, execution or other similar process prior to
vesting.

9.            Applicability of the Plan. Except as specifically set forth
herein, the Performance Shares are subject to all provisions of the Plan and all
determinations of the Committee made in accordance with the terms of the Plan.
By executing this Agreement, the Participant expressly acknowledges (i) receipt
of the Plan and any current Plan prospectus and (ii) the applicability of the
provisions of the Plan to the Performance Shares.

10.            Additional Conditions to Issuance of Performance Shares.
Notwithstanding the occurrence of the Vesting Date or Payout Date, the Company
shall not be required to issue any Common Stock underlying the Performance
Shares hereunder so long as the Company reasonably anticipates that such
issuance will violate federal or state securities law or other applicable law;
provided however, that in such event the Company shall issue such Performance
Shares at the earliest possible date at which the Company reasonably anticipates
that the issuance of the shares will not cause such violation.

11.            Modification; Waiver. Except as provided in the Plan or this
Agreement, no provision of this Agreement may be amended, modified, or waived
unless such amendment or modification is agreed to in writing and signed by
Participant and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged, provided that any
change that is advantageous to Participant may be made by the Committee without
Participant’s consent or written signature or acknowledgement. No waiver by
either party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Participant acknowledges and agrees
that the Committee has the right to amend this Agreement in whole or in part
from time-to-time if the Committee believes, in its sole and absolute
discretion, such amendment is required or appropriate in order to conform the
award evidenced hereby to, or otherwise satisfy any legal requirement (including
without limitation

 

4



--------------------------------------------------------------------------------

the provisions of Section 409A of the Code). Such amendments may be made
retroactively or prospectively and without the approval or consent of
Participant to the extent permitted by applicable law, provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code.

12.            Notices. Except as the Committee may otherwise prescribe or allow
in connection with communications procedures developed in coordination with any
third party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below:

                If to Participant:

                                to Participant’s most recent address on the
records of the Company

                If to the Company:

                Chipotle Mexican Grill, Inc.

                1401 Wynkoop Street, Suite 500

                Denver, CO 80202

                Attn: Human Resources Executive Director

                Facsimile: 303-222-2500

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

[Remainder of Page Intentionally Left Blank - Signature Page Follows]

 

5



--------------------------------------------------------------------------------

13.            Governing Law. Except to the extent that provisions of the Plan
are governed by applicable provisions of the Code or other substantive
provisions of federal law, this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the principles of conflicts of law thereof.

 

CHIPOTLE MEXICAN GRILL, INC.

 

By:

  Darlene Friedman   Chair, Compensation Committee of the Board of Directors

[Participant]

 

 

Signature Page to Performance Share Agreement



--------------------------------------------------------------------------------

Appendix A to Performance Share Agreement

Name of Participant:

Performance Terms: